Citation Nr: 0703679	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  02-21 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for 
folliculitis of the scalp with alopecia prior to August 29, 
2002. 
 
2.  Entitlement to a rating in excess of 20 percent for 
folliculitis of the scalp with alopecia from August 30, 2002 
to January 20, 2006.  
 
3.  Entitlement to an increased rating for folliculitis of 
the scalp with alopecia, evaluated as 50 percent disabling 
from January 21, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to 
September 1991.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 2001 
rating decision of the VA Regional Office (RO) in Nashville, 
Tennessee that denied an increased rating for folliculitis of 
the scalp with alopecia, evaluated as 10 percent disabling.  
The veteran appealed.  His claims folder was subsequently 
transferred to the St. Petersburg, Florida RO.

The appellant was afforded a personal hearing at the RO in 
September 2003.  The transcript is of record.  By rating 
action dated in November 2003, the 10 percent evaluation for 
the service-connected skin disorder of the scalp was 
increased to 20 percent, effective from August 30, 2002. 

The case was remanded by decisions of the Board dated in 
April 2004 and September 2005.  During the pendency of the 
appeal, by rating action dated in August 2006, the 20 percent 
rating for folliculitis of the scalp with alopecia was 
increased to 50 percent, effective from January 21, 2006.

The Board notes that in the representative's Informal Hearing 
Presentation dated in December 2006, the issues of service 
connection for a multiple joint disorder as secondary to 
service-connected disability, service connection for 
urticaria, as well as an earlier effective date for increased 
disability are raised.  These matters are referred to the RO 
for appropriate consideration.

FINDINGS OF FACT

1.  The veteran's service-connected folliculitis of the scalp 
with alopecia has been manifested by was manifested by 
recurring scalp inflammation with tender and painful nodules, 
raised and permanent scarring, itching, exudation from boggy 
cystic lesions in the form of pus and/or bleeding, some 
discoloration of the scalp, hair loss affecting from 50 to 75 
percent of the scalp, moderate disfigurement, and the need 
for a continuing treatment regimen for which a 50 percent 
rating is warranted during the entire period contemplated by 
the appeal.

2.  Folliculitis of the scalp with alopecia is not manifested 
by visible or palpable tissue loss, or gross distortion or 
symmetry of two features or paired sets of features, or at 
least four or five characteristics of disfigurement, does not 
affect more than 40 percent of the body, or 40 percent of the 
exposed areas of the body, nor is it shown that the veteran 
has required systemic therapy such as corticosteroids or 
immunosuppressive drugs over the past 12-month period.  


CONCLUSIONS OF LAW

1.  Resolving the benefit of doubt in the appellant's favor, 
the criteria for a rating of 50 percent for folliculitis of 
the scalp with alopecia were met prior to August 30, 2002. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.118 Diagnostic Codes 7800-7806 (2002). 

2.  Resolving the benefit of doubt in the appellant's favor, 
the criteria for a rating of 50 percent for folliculitis of 
the scalp with alopecia were met from August 30, 2002 to 
January 20, 2006. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118 Diagnostic Codes 7800-
7806 ( 2002)(2006).

3.  The criteria for a rating in excess of 50 percent for 
folliculitis of the scalp with alopecia are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.118 Diagnostic Codes 7800-7806 (2002) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a rating in excess of 20 percent for 
folliculitis of the scalp with alopecia prior to and after 
August 30, 2002, and a rating in excess of 50 percent from 
January 21, 2006.

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  As evidenced by the statement 
of the case and the supplemental statements of the case, the 
appellant has been notified of the laws and regulations 
governing entitlement to the benefit sought, and informed of 
the ways in which the current evidence has failed to 
substantiate the claim.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in August 2001, May 2004 and 
September 2005, the RO informed the appellant of what the 
evidence had to show to substantiate the claim, what medical 
and other evidence the RO needed from him, what information 
or evidence he could provide in support of the claim, and 
what evidence VA would try to obtain on his behalf.  Such 
notification has fully apprised the appellant of the evidence 
needed to substantiate the claim.  He has also been advised 
to submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b).  

Additionally, although adequate notice required by the VCAA 
was not provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  See also Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the issue on appeal.  Following the filing of 
his claim, he was afforded VA examinations in 2001 and 2003, 
and a personal hearing in September 2003.  The case was 
remanded for further development in April 2004 and September 
2005.  A subsequent VA examination was conducted in January 
2006.  VA and private clinical records have been received and 
associated with the claims folder.  There is no indication 
from either the appellant or his representative that there is 
outstanding evidence that has not been considered.  The Board 
thus finds that further assistance from VA would not aid the 
veteran in substantiating the claim.  Therefore, VA does not 
have a duty to assist that is unmet with respect to this 
issue.  See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Law and Regulations

Service connection for folliculitis of the scalp 
(subsequently recharacterized as folliculitis of the scalp 
with alopecia) was granted by rating action dated in October 
1992 and rated noncompensably disabling.  A 10 percent 
evaluation was subsequently granted effective from September 
1994.  A claim for an increased rating was received in June 
2001.  As indicated previously, the 10 percent evaluation was 
increased to 20 percent effective from August 30, 2002 by 
rating action dated in November 2003.  Folliculitis of the 
scalp with alopecia was increased to 50 percent effective 
from January 21, 2006 by rating action dated in August 2006.

Disability evaluations are determined by the application of a 
schedule of ratings based on the average impairment of 
earning capacity caused by a given disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2006).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2006).

The Board notes that effective August 30, 2002, VA revised 
the criteria for diagnosing and evaluating skin disabilities. 
See Diagnostic Code Series 7800, 67 Fed. Reg. 49596 (July 31, 
2002) (codified at 38 C.F.R. § 4.118 (2006).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule. VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the 
revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 5110(g) 
(West 2002), can be no earlier than the effective date of 
that change. Id.  The VA can apply only the earlier version 
of the regulation for the period prior to the effective date 
of the change.  Since the veteran's claim was pending prior 
to the effective date of the new criteria, both the old and 
new regulations apply.  The service-connected folliculitis 
with alopecia has been considered under both the old and 
revised regulations.  Therefore, the Board may proceed with a 
decision in this case without prejudice to the veteran. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993)..

Historically, the veteran service-connected skin disorder has 
been rated under 38 C.F.R. § 4.118, Diagnostic Code 7806 
pertaining to eczema.  The Board points out that his symptoms 
may be analogously rated under other more pertinent skin 
rating criteria, to include Diagnostic Code 7800. See 38 
C.F.R. § 4.20 (2006).  The veteran's service-connected 
folliculitis of the scalp with alopecia is currently rated as 
50 percent disabling under Diagnostic Code 7800 for 
disfigurement of the head, face or neck.

Under the old criteria, Diagnostic Code 7806 provided that a 
10 percent rating was warranted with exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area.  A 30 percent rating was warranted where there was 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation was the maximum 
schedular rating and was applicable where there was 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or was exceptionally repugnant. 
§ 4.118, Diagnostic Code 7806 (2002).

The revised criteria for 7806 are characterized as 
dermatitis, and provide for a 10 percent rating where at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas are affected or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12 month period.  A rating of 30 percent is 
warranted where 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas are affected, or systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is assigned when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during a twelve month period. 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2006).

Prior to August 30, 2002, Diagnostic Code 7800 provided that 
a 10 percent evaluation is warranted if the disfigurement was 
moderate.  A 30 percent rating was warranted for severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  A 50 percent 
disability rating was warranted in the case of scarring which 
was completely disfiguring or resulted in an exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement. 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).

A note following Diagnostic Code 7800 provided that the 10 
percent rating might be increased to 30 percent, the 30 
percent to 50 percent and the 50 percent to 80 percent if in 
addition to tissue loss and cicatrization, there was marked 
discoloration, color contrast, or the like.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, could be submitted with several 
unretouched photographs for rating by the central office.

Effective August 30, 2002, the revised criteria for 
Diagnostic Code 7800 provide that a 30 percent evaluation is 
warranted for disfigurement of the head, face or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  A 50 percent evaluation is warranted for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  An 80 percent evaluation 
is warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement. 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2006).

The new criteria provide some clarification and definitions 
which are useful in this context.  Under note (1), the eight 
characteristics of disfigurement for purposes of evaluation 
under Diagnostic Code 7800, are: a scar 5 or more inches (13 
or more centimeters) in length; scar at least one-quarter 
inch (0.6 centimeters) wide at widest part; surface contour 
of scar elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-square centimeters); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 square centimeters); 
underlying soft tissue missing in an area exceeding six 
square inches (39-square centimeters.); skin indurated and 
inflexible in an area exceeding six square inches (39- square 
centimeters).  Under note (3), the adjudicator is required to 
take into consideration un-retouched color photographs when 
evaluating scars under these criteria. 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2006).

Under the revised diagnostic criteria pertaining to skin 
disorders, separate diagnostic codes have been established 
for alopecia.  Under Diagnostic Code 7830, a noncompensable 
rating is assigned for scarring alopecia affecting less than 
20 percent of the scalp.  A 10 percent rating is assigned if 
the disorder affects 20 to 40 percent of the scalp.  A 20 
percent rating is warranted if the disorder affects more than 
40 percent of the scalp.  Under Diagnostic Code 7831, for 
alopecia areata, a noncompensable rating is assigned with 
loss of hair limited to the scalp and face.  A 10 percent 
rating is warranted with loss of all body hair. 67 Fed. Reg. 
49590 (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7830, 
7831) (Effective August 30, 2002).

Factual Background

As noted previously, a claim for an increased rating for the 
service-connected scalp disorder was received in June 2001.  
Therefore, only the pertinent evidence dated to within one 
year of the date of receipt of the claim will be considered 
for increased compensation purposes.  See 38 C.F.R. § 3.400 
(2006). 

Review of the evidence discloses that on VA examination in 
September 2001, the veteran reported a 10-year history of 
scalp rash that had progressed to the nose and beard area 
with symptoms that included itching and painful tender 
nodules with bleeding and pus at times.  He reported that 
flare-ups occurred approximately twice a month and that he 
was currently taking oral Keflex.  It was noted that he had 
been prescribed various topical and oral medications in the 
past, including prednisone and Accutane

On examination, the examiner reported numerous flesh-colored 
papules and nodule scattered through the entire scalp and 
extending on to the nose and into the beard region.  It was 
observed that the appellant had a shiny scalp with loss of 
follicular openings.  There was no ulceration, exfoliation or 
crusting or exudate.  A significant amount of scarring was 
present.  Following examination, the examiner stated that the 
veteran's symptoms were consistent with a diagnosis of 
folliculitis decalvans, which was a "notoriously difficult" 
condition to treat.  It was added that the disorder was often 
associated scarring and alopecia of the scalp which were 
present in the veteran's case.  

Subsequent clinical data in support of the claim include a 
letter dated in July 2002 from the veteran's private doctor 
characterizing the veteran's service-connected skin disorder 
as an unusual condition called follicular occlusion syndrome 
leading to dissecting cellulitis of the scalp.  The physician 
stated that there were several areas of drainage n the scalp, 
and reported that this had required many medications 
requiring continuing long-term usage, including antibiotics.

The veteran presented testimony on personal hearing on appeal 
in September 2003 attesting to hundreds of lesions and sores 
"taking over" his whole scalp, and face with resulting 
scarring.  He said that it interfered with his life causing 
him to be extremely sensitive about his appearance in public, 
to the extent that he could not go out without a hat or cap.  
He related that he experienced discomfort when trying to go 
to sleep in certain positions because of the tenderness and 
soreness of the scalp.  The veteran testified that when a 
breakout occurred, the lesions bled and he had to put a towel 
on his pillow.  He said that the condition affected his work 
and social life, and that he was currently taking several 
medications for relief of symptoms.  

On VA examination in October 2003, the examiner recapped a 
history of numerous treatment plans for the veteran's scalp 
disorder over the years, including multiple interlesional 
steroid injections.  It was noted that he had been treated 
with Doxycycline by mouth for approximately five years and 
applied topical erythromycin solution to the scalp twice 
daily.  It was reported that none of the treatments had 
resulted in significant improvement, including Accutane, 
which he had to stop because of the gastrointestinal side 
effects.  

Examination on this occasion disclosed numerous follicular 
nodules and papules on the temporal, parietal and occipital 
scalp.  The flesh-colored nodules ranged in size from two to 
four millimeters in diameter and were associated with an 
overlying scarring alopecia.  There was no evidence of 
pustules, cysts or sinus tracts on current examination.  It 
was noted that although scarring was present, there was no 
significant evidence of tissue loss, gross distortion, or 
asymmetry.  No keloid formation was present.  It was reported 
that approximately 50 percent of the scalp was involved.  The 
veteran was also noted to have some scalp areas affected with 
classic alopecia or male pattern baldness.  

Pursuant to Board remand, the veteran was most recently 
afforded a VA skin examination for compensation purposes in 
January 2006.  The examiner related that the claims folder 
was reviewed.  It was noted that the veteran had been treated 
with many systemic medications including numerous topicals, 
oral antibiotics, oral steroids, prednisone, oral retinoid 
agents, including Accutane, and antibiotic preparations that 
include erythromycin, Retin-A cream and intralesional and 
systemic injections of steroids such as Kenalog.  It was 
reported that the appellant's current medication regimen 
included Doxycycline, Metrogel to the affected areas and 
prednisone, a corticosteroid, for the past two to three 
months.  The veteran stated that the medications had not 
really been very beneficial, and that he continued to develop 
new lesion and scarring in areas of old lesions, associated 
with hair loss.  He reported impairment of function secondary 
to scalp tenderness and loss of sleep due to an inability to 
lie on the sides of his head because of pain.  The examiner 
stated that this was not urticaria, vasculitis or erythema 
multiforme.  

Physical examination disclosed numerous cystic papules and 
coalescing plaques on the temporal scalp bilaterally, as well 
as on the occipital scalp.  It was noted that this was 
currently extending to the superior portion of the scalp.  
The examiner noted that there were no boggy lesions on the 
frontal portion of the scalp.  It was reported that the 
veteran was developing numerous keloidal type scars from 
prior cystic lesions and a significant amount of alopecia in 
the same distribution.  The examiner related that this was a 
scarring alopecia and that hair was not expected to regrow 
secondary to the scarring from the skin condition.  It was 
observed that 40 percent of the exposed areas was affected 
and that scarring alopecia affected 75 percent of the scalp.  
The scalp was reported to be extremely tender to touch except 
for the frontal area.  

The veteran was observed to have numerous keloidal scars that 
measured from one millimeter to seven millimeters on the 
temporal, occipital and superior scalp.  There was pain upon 
palpation of the scars.  They were shiny and not adherent to 
the underlying tissue and were not atrophic, scaly or 
unstable.  They were significantly elevated above the 
surrounding skin and were superficial, but also extended 
slightly deep.  The examiner commented that this meant that 
there was not just scarring in the superficial part of the 
dermis but probably throughout the dermis on account of their 
firmness.  Inflammation, edema and keloid formation were 
associated with the scars.  They were pink to skin color and 
measured from 0.1 by 0.1 centimeter up to 0.7 by 0.7 
centimeter.  There was no gross distortion or asymmetry of 
the scalp itself.  There was induration and flexibility of 
the skin in the area of all the scars in an area measuring 
four centimeters by three centimeters in the posterior 
occipital scalp.  There was no limitation of motion or 
function caused by any of the scars.  

The examiner stated that there was evidence of constant 
exudation from boggy, cystic lesion on the temporal and 
occipital scalp, but no evidence of ulceration, extensive 
exfoliation, crusting on the scalp or associated systemic or 
nervous manifestations.  The examiner related that "I would 
not say there is exceptionally repugnant disfigurement.", 
but further indicated that there was scarring with distortion 
of the scalp.  It was determined that the veteran's scars of 
the scalp were moderately disfiguring, but no marked or 
unsightly deformity of the eyelids, lips or auricles.  There 
were no hyper of hypo pigmented areas that exceeded six 
square inches.  There were areas on the posterior occipital 
scalp and the temporal scalp, bilaterally, where 
irregularities in the skin texture were present in areas that 
exceeded six square inches.  There was no evidence of tissue 
loss exceeding six square inches, marked discoloration or any 
asymmetry of the features.  There were some areas of skin 
induration and flexibility in the areas that exceeded six 
square inches on the temporal and posterior scalp.  

At least three sets of photographs of the veteran's scalp 
were obtained during the appeal period, most recently in 
January 2006.  

Legal Analysis

At the outset, the Board points out that by rating action 
dated in August 2006, a separate rating was established for 
acne vulgaris with scarring of the face, evaluated as 10 
percent disabling, which is not on appeal.  Therefore, 
symptoms associated with such will not be considered in the 
discussion for an increased rating for folliculitis of the 
scalp with alopecia.

The evidence as depicted above reflects that the appellant's 
service-connected skin disorder of the scalp is somewhat 
quiescent at times, but it is demonstrated that the condition 
has been primarily marked by a waxing and waning course of 
substantial to extreme generalized scalp inflammation 
resulting in permanent and unsightly scalp changes.  
Manifestations of such include tender and painful nodules, 
prominent and substantial cicatrization, itching, and 
evidence of exudation from boggy, cystic lesion in the form 
of pus and/or bleeding, and hair loss affecting 50 to 75 
percent of his scalp.  Physicians who have examined the 
appellant attest to recalcitrant symptoms and the difficulty 
of treating the condition.  There is evidence of some 
discoloration of the scalp, and the condition has been 
described as at least moderately disfiguring.  The appellant 
has been placed on numerous treatment and medication regimens 
that have included topical, antibiotic and other systemic 
therapies, including steroids, without any significant long-
term improvement noted.  He contends that his quality of life 
has been significantly affected by the appearance of his 
scalp as well as an inability to sleep comfortably at times.  
The Board thus concludes that such symptoms on the whole more 
closely approximate the rating criteria for a 50 percent 
disability evaluation under the former diagnostic criteria 
for skin disease. (See 38 C.F.R. §§ 3.400; 4.118, Diagnostic 
Code 7800-7806 (2002)) during the entire period contemplated 
by the appeal. 

The Board finds, however, that a rating in excess of 50 
percent is not warranted for folliculitis with alopecia under 
the applicable schedular rating criteria.  Specifically, the 
Board points out that there is no visible or palpable tissue 
loss or gross distortion or symmetry of two features or 
paired sets of features, or that the appellant has four or 
five characteristics of disfigurement to warrant more than a 
50 percent rating under the amended version of Diagnostic 
Code 7800.  Although there is medical evidence that the 
veteran appears to receive continuous antibiotic treatment 
for scalp eruptions, it is not shown that more than 40 
percent of the body, or that more than 40 percent of the 
exposed areas of the body is affected, or that he has 
required systemic therapy such as corticosteroids or 
immunosuppressive drugs required over the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).  The 
Board also finds that the veteran did not exhibit at least 
six characteristics of disfigurement to warrant the maximum 
80 percent rating under Diagnostic Code 7800, as delineated 
above, on the detailed and most recent VA examination in 
January 2006.  

The Board would also point out that as to the new rating 
considerations that have been established for alopecia under 
38 C.F.R. § 4.118, Diagnostic Codes 7830-7831, the veteran's 
disability grant has exceeded the maximum disability 
evaluation for this particular disability throughout the 
appeal period.  Therefore, it is unnecessary to further 
discuss these aspects of the rating criteria.

In summary, the Board finds that a 50 percent rating, but no 
greater, is warranted for service-connected folliculitis with 
alopecia of the scalp during the entire period covered by 
this appeal.  In making these determinations, the Board has 
considered all photographic evidence of record, and has 
afforded the veteran the benefit of reasonable doubt. 38 
U.S.C.A. § 5107(b) (West Supp. 2002 & Supp. 20051); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation of 50 percent for folliculitis of the scalp 
with alopecia is granted prior to August 30, 2002, subject to 
controlling regulations governing the payment of monetary 
awards.

An evaluation of 50 percent for folliculitis of the scalp 
with alopecia is granted prior to August 30, 2002 to January 
20, 2006, subject to controlling regulations governing the 
payment of monetary awards

An evaluation in excess of 50 percent for folliculitis with 
alopecia is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


